ROBERT PIERMATTEO and TARA PIERMATTEO, his wife, Appellants,
v.
LEE EDWARD DEBELL and CYPRESS COMMUNICATIONS, INC., a Florida corporation, Appellees.
Nos. 4D07-3887, 4D07-4401
District Court of Appeal of Florida, Fourth District.
January 21, 2009.
Roger N. Messer of Messer and Messer, Port St. Lucie, Andrew A. Harris and Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm Beach, for appellants.
Neil Rose and Seth M. Loft of Bernstein, Chackman, Liss & Rose, Hollywood, for appellees.
PER CURIAM.
Affirmed.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.